Opinion by
President Judge Crumlish, Jr.,
Lower Allen Township appeals a Cumberland County Common Pleas Court order affirming the *303Lower Allen Township Zoning Hearing Board’s grant of a special exception to Helen Thompson. We affirm.
Helen Thompson applied to the Zoning Hearing Board for a special exception for the operation of a small beauty shop in her home. The special exception was granted and Lower Allen Township appealed to the grant to the common pleas court. On appeal, Lower Allen Township argued that the Board abused its discretion in granting the special exception in that its decision was unsupported by substantial evidence and contrary to law. The court rejected these arguments and denied the appeal.
Lower Allen Township raises the same contentions before this Court. After a careful review of the record and law, we find -these contentions to be without merit, and affirm the able opinion of Hoffer, J., below. Pa. D. & C.3rd (1981).
Affirmed.
Order
The Cumberland County Common Pleas Court order in the above-captioned case, dated August 10, 1981, is hereby affirmed.